United States Court of Appeals
                    For the First Circuit

No. 14-1738
                   UNITED STATES OF AMERICA,

                           Appellee,

                              v.

                     NELSON VÉLEZ-LUCIANO,

                     Defendant, Appellant.


                         ERRATA SHEET

     The opinion of this Court issued on February 25, 2016, is
amended as follows:

     On page 4, line 6, replace "website containing animated
cartoons engaging in sexual conduct" with "website contained
animated cartoon characters engaging in sexual conduct"